               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN


UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )     Criminal No. 2018-37
                                 )
AUBREY FRETT                     )
                                 )
               Defendant.        )
                                 )


ATTORNEYS:

Gretchen Shappert, United States Attorney
Nathan Brooks, AUSA
United States Attorney’s Office
St. Thomas, VI
     For the United States of America,

Richard Coughlin, Federal Public Defender
Kia Sears, AFPD
Federal Public Defender Office
St. Thomas, VI
     For Aubrey Frett.

                               ORDER

GÓMEZ, J.

      Before the Court is the application of Aubrey Frett

(“Frett”) to waive his speedy trial. For the reasons stated

herein, the time to try this case is extended up to and

including October 31, 2019.

      While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically

finds that extending this period would be in the best interest
United States v. Frett
Criminal No. 2018-37
Order
Page 2

of justice for several reasons. First, an extension is necessary

to allow Frett time to investigate the case, review discovery,

and consult with an expert. Second, Frett made his request with

the advice and consent of counsel. Third, without an extension,

Frett would be denied reasonable time necessary to prepare for

trial.

      Consistent with these concerns, the United States Court of

Appeals for the Third Circuit has recognized that “whether or

not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’

continuance may in appropriate circumstances be granted.”

United States v. Fields, 39 F.3d 439, 444 (3d Cir. 1994); United

States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice

continuance may be justified on grounds that one side needs more

time to prepare for trial [even if the] case [i]s not

‘complex.’”); see also United States v. Lattany, 982 F.2d 866,

883 (3d Cir. 1992) (“[T]he district court did not abuse its

discretion when it delayed the trial to give counsel . . .

opportunity to . . . decid[e] upon and prepar[e] an appropriate

defense.”); United States v. Brooks, 697 F.2d 517, 522 (3d Cir.

1982) (holding there was no abuse of discretion where district

court found that     multiple count, multiple defendant “case was
United States v. Frett
Criminal No. 2018-37
Order
Page 3

complex and required additional time for adequate

preparation.”).

      The premises considered; it is hereby

      ORDERED that the time beginning from the date of this order

granting an extension through October 31, 2019, shall be

excluded in computing the time within which the trial for Frett

must be initiated pursuant to 18 U.S.C. § 3161.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
